The employer and carrier appeal from an award of *895partial disability after August 31, 1960, contending that there is no substantial evidence of work-connected disability after that date. Concededly claimant sustained a compensable accident on June 30,1960, which resulted in undisputed injunes including a discernible traumatic injury in close anatomical proximity to the right hip. On August 31,1960, claimant had apparently recovered from the immediate and direct results of the accident, but subsequent X rays revealed a pre-existing osteoarthritis of the right hip. There is competent medical evidence that the trauma of June 30, 1960 aggravated this condition and prolonged her disability. The record presents only a conflict of medical opinion, and competent evidence supports the findings of the board that claimant’s partial disability subsequent to August 31, 1960, was causally related to her accidental injury on June 30, 1960. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.